UNITED STATES COURT OF APPEALS
Filed 6/6/96
                                     TENTH CIRCUIT



 JEROLD G. CAUTHON,

           Plaintiff-Appellant,
 v.

 CHARLES SIMMONS, Secretary of                                No. 95-3377
 Corrections; MICHAEL NELSON,                           (D.C. No. 95-3451-GTV)
 Warden, Eldorado Correctional Facility;                       (D. Kan.)
 DON THOMAS, Deputy Director,
 Eldorado Correctional Facility,

           Defendants-Appellees.


                                  ORDER AND JUDGMENT*


Before BRORBY, EBEL, and HENRY, Circuit Judges.**


       Appellant Jerold C. Cauthon, a prisoner housed in disciplinary segregation at the

El Dorado Correctional Facility in Kansas, appeals the district court’s denial of an

injunction to require the Appellee prison officials return his typewriter to him. The


       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge panel has
determined unanimously that oral argument would not be of material assistance in the
determination of this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The cause is
therefore ordered submitted without oral argument.
district court denied his claim on the grounds that the decision of whether to permit

prisoners to retain certain personal property is one that lies within the discretion of prison

authorities. The court concluded that Cauthon presented no basis to disturb the prison

officials’ decision that prisoners in disciplinary segregation should be denied access to

typewriters. Cauthon now appeals, arguing primarily that the district court incorrectly

characterized his claim.1

       On appeal, Cauthon states that he is not arguing that he has a constitutional right to

a typewriter, but rather he is arguing that he has a constitutional right not to be deprived

of his personal property arbitrarily. However, Cauthon presented no evidence before the

district court that the prison’s decision to deny him a personal typewriter while in

disciplinary segregation was arbitrary. To the contrary, the record contains a letter to

Cauthon from Michael Nelson, warden of the El Dorado Correctional Facility, listing the

prison’s policy concerning what personal items inmates may possess while in disciplinary

segregation. The list excludes typewriters, but Nelson wrote that any personal items

belonging to Cauthon would be returned to him upon the completion of his disciplinary

segregation sentence. Cauthon has presented no evidence suggesting that the prison’s

decisions regarding what should be included on this list is arbitrary and, as the district

court noted, such decisions are entitled to the wide deference accorded the judgment of




       The district court denied Cauthon’s motion to proceed in forma pauperis;
       1

however, we grant it on appeal.

                                             -2-
prison administrators in preserving internal order and discipline and maintaining

institutional security. See Bell v. Wolfish, 441 U.S. 520, 547 (1979).2

       Therefore, for the reasons stated above, we AFFIRM. The mandate shall issue

forthwith.



                                          ENTERED FOR THE COURT


                                          David M. Ebel
                                          Circuit Judge




       2
          Cauthon alleges on appeal that the district court denied him the opportunity to
present evidence showing that other prisoners had not been deprived of their personal
property for the same reasons that Cauthon had been deprived of his property. However,
in his complaint, Cauthon alleged only that the prison officials’ determination of not
permitting typewriters in disciplinary segregation was arbitrary, not that officials
arbitrarily permitted some inmates to possess personal property which they denied to
others.

                                           -3-